DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,158,529 (Dorel) in view of U.S. Patent Application Publication 2021/0148229 (Russell).
With regards to claim 1, Dorel discloses a borehole drilling system, as illustrated in Figures 1-5, a method (Figure 16) of profiling a tunnel 10 (e.g. wellbore) comprising moving a shuttle 16,40 (e.g. rotary steerable drilling device having tool collar), including a movement sensor 162 (e.g. 3-axis accelerometer; Figure 3), with a shuttle track 28 extending between a boring apparatus 12 (e.g. drill tool or bit) and a base station (e.g. not illustrated but electronics and control instrumentation equipment from the surface; column 5, lines 60-65, column 8, lines 52-56) while the movement sensor records movement parameters (e.g. orientation) of the shuttle representing and associated with moving the shuttle within the shuttle track (column 12, lines 57 to column 13, line 44); transferring (e.g. by telemetry package 22) the movement parameters, recorded by the movement sensor while the shuttle moves within the shuttle track, from the shuttle to a tunnel profiler 222,224 (e.g. CPU and data acquisition package; Figure 3); determining, at the tunnel profiler, a profile of the tunnel (column 5, line 60 to column 6, line 6), relative to the base station, based on the movement parameters (column 11, lines 3-13, column 11, line 63 to column 12, line 19); the movement parameters comprise linear acceleration values for each of one or more internal axes of the movement sensor (column 12, lines 57-63); determining the profile of the tunnel comprises correlating the movement parameters to specific portions of the shuttle within the shuttle track when each of the movement parameters was obtained (e.g. in real-time; Abstract; claim 7, steps a,b).  (See, paragraphs [0038] to [0131]).
The only difference between the prior art and the claimed invention is Dorel does not explicitly specify a shuttle track extending along the tunnel wherein the shuttle is moved between and relative to each of a boring apparatus and a base station.
Russell discloses a boring system comprising, as illustrated in Figures 1-14, a method of profiling a tunnel 602 comprising moving a shuttle 604,102 (e.g. vehicle connected to ram accelerator assembly; Figures 6,9,10) having a movement sensor (e.g. accelerometers or gyros; paragraph [0045]); a shuttle track 902,908 (e.g. as observed in Figures 6,9; paragraph [0068] indicates the tunneling unit 902 is movable forward and backward within the tunnel using tracks 908) extending along the tunnel such that the shuttle is moved between and relative to each of a boring apparatus 502 (e.g. cutting tool; Figures 5,6,7; paragraph [0060]) and a base station (e.g. remote computing device equipment on a site; paragraphs [0030],[0032]).  (See, paragraphs [0020] to [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a shuttle track extending along the tunnel wherein the shuttle is moved between and relative to each of a boring apparatus and a base station as suggested by Russell to the system of Dorel to provide and facilitate easier movement and advancement of the shuttle along the tunnel.  (See, paragraph [0037],[0068] of Russell).
With regards to claim 2, Dorel further discloses the tunnel profiler is a part of the base station (e.g. electronics and control instrumentation equipment from the surface for geosteering; column 5, lines 60-65).
With regards to claim 3, Dorel further discloses the transferring the movement parameters from the shuttle to the tunnel profiler is performed wirelessly through the shuttle track, extending through the base station.  (See, column 6, lines 7-19).
With regards to claim 5, Russell further discloses a drive wheel, moving and controlling a speed of the shuttle within the shuttle track.  (See, as observed in Figure 6; paragraph [0077]).
With regards to claim 6, Dorel further discloses the movement parameters are correlated to corresponding ones of the specific positions of the shuttle within the shuttle track while determining the profile of the tunnel (column 5, lines 60-65, column 12, lines 57-63); however, the references do not disclose the shuttle comprises an encoder wheel determining the specific positions of the shuttle along the shuttle track;.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an encoder wheel to the shuttle to provide the position of the shuttle since it is necessary to place the shuttle at the proper location for it to be significantly beneficial as indicated in paragraph [0045] of Russell.
With regards to claim 7, Russell further discloses the shuttle 102 comprises a shuttle body and multiple support wheels such that the shuttle body encloses the movement sensor such that the multiple support wheels are connected to and extend outside the shuttle body, uniformly surrounding the shuttle body, and contact the shuttle track thereby supporting the shuttle relative to the shuttle track. (See, as observed in Figures 6,9,10).
With regards to claim 8, Russell further discloses the multiple support wheels are movably connected to the shuttle body allowing to change a gap between the shuttle body and the shuttle track. (See, as observed in Figures 6,9,10).
With regards to claims 9 and 11-12, Russell does not disclose such structural parameters (e.g. the shuttle track comprises a flexible continuous tube and a circular interior cross-section; the shuttle track comprises an interior wall and a supporting structure, protruding internally away from the interior wall; the shuttle is slidably supported by the supporting structure) as in these claims.  However, to have set such structural characteristics and configuration as in the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention.
With regards to claim 10, Russell further discloses the shuttle track comprises multiple segments joined together.  (see, as observed in Figures 6,10).
With regards to claim 14, Dorel further discloses the movement parameters comprise angular displacement values (e.g. by gyroscope) for each of one or more internal axes of the movement sensor (column 5, lines 36-53).  Also, Russell further discloses the movement parameters comprise angular displacement values (e.g. by gyro) for each of one or more internal axes of the movement sensor (paragraph [0045)).
With regards to claim 15, Russell further discloses the moving the shuttle comprises controlling a linear speed of the shuttle within the shuttle track.  (See, paragraph [0077]).
With regards to claim 16, Russell further discloses moving the shuttle within the shuttle track extending between the boring apparatus and the base station one or more additional times while the movement sensor records one or more additional sets of movement parameters; the profile of the tunnel is further determined using the one or more additional sets of movement parameters.  (See, paragraph [0072]).
With regards to claim 17, Russell does not explicitly disclose resetting the movement sensor after transferring the movement parameters and before moving the shuttle within the shuttle track each one of the one or more additional times.  In paragraph [0072], the reference suggests moving the shuttle to a newly-formed tunnel section and repeating the process.  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of resetting the movement sensor to repeat the process at a newly-formed tunnel section to have the ability to profile the tunnel in progress without departing from the scope of the invention.
With regards to claim 18, Russel further discloses the determining the profile of the tunnel further comprises determining a global position of the tunnel based on an orientation of the tunnel relative to the base station and further based on the global position of the base station.  (See, paragraph [0045]).
With regards to claim 19, Russell further discloses steering the boring apparatus within the tunnel based on the profile of the tunnel determined at one or more different times.  (See, paragraphs [0055], [0058] to [0065]).
With regards to claim 20, the claim is an apparatus claim and is commensurate in scope with the above method claim 1 and is rejected for the same reasons as set forth above.
With regards to claim 21, the references, Dorel and Russell, do not disclose moving the shuttle within the shuttle track is performed at a constant speed.  However, to have set such test characteristic as driving the shuttle at a constant speed as claimed is considered to have been a matter of optimization and choice possibilities to the operator that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the shuttle, namely to advance the shuttle into the tunnel for measurements.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,158,529 (Dorel) in view of U.S. Patent Application Publication 2021/0148229 (Russell) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2020/0392803 (Zhao et al.).
With regards to claim 4, the references, Dorel and Russell, do not disclose the transferring the movement parameters from the shuttle to the tunnel profiler is performed while recharging the shuttle.  (See, paragraphs [0026],[0027],[0041]).
Zhao et al. discloses an earth surface system comprising, as illustrated in Figures 1-2, a method of profiling a tunnel (e.g. borehole) comprising moving a shuttle 20 having a movement sensor 203,204 (e.g. instrument sub and electronic module having accelerometers; paragraphs [0025],[0029]) extending between a boring apparatus 4,5 (e.g. BHA with drill bit; paragraph [0020]; Figure 1) and a base station 9 (e.g. surface data acquisition system; paragraph [0022]; Figure 1) while the movement sensor records movement parameters of the shuttle; transferring the movement parameters from the shuttle to a tunnel profiler 203 (paragraph [0025]; Figure 2); determining, at the tunnel profiler, a profile of the tunnel based on the movement parameters (paragraphs [0025],[0028]); transferring the movement parameters from the shuttle to the tunnel profiler is performed wirelessly through the shuttle track, extending through the base station ([0008],[0028],[0042]); the transferring the movement parameters from the shuttle to the tunnel profiler is performed while recharging the shuttle (paragraphs [0026],[0027],[0041]).  (See, paragraphs [0020] to [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of transferring the movement parameters from the shuttle to the tunnel profiler is performed while recharging the shuttle as suggested by Zhao et al. to the system of Dorel as modified by Russell to have the ability to energy harvesting.  (See, paragraph [0027] of Zhao et al.).

Response to Amendment
Applicant’s arguments with respect to claims 1-12,14-21 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861